Case 1:19-cv-20368-RNS Document 13 Entered on FLSD Docket 02/26/2019 Page 1 of 4




                             United States District Court
                                       for the
                             Southern District of Florida

   Robert Sarhan, Anabella Soury,         )
   Plaintiffs,                            )
                                          )
   v.                                     )
                                            Civil Action No. 19-20368-Civ-Scola
                                          )
   H&H Investors, and others,             )
   Defendants.                            )
                                          )

                               Order Dismissing Case
         This matter is before the Court on an independent review of the record.
  Plaintiffs Robert Sarhan and Anabella Soury (collectively, “Sarhan”) are residents
  of Miami-Dade County (ECF No. 1-2) and filed this action on January 28, 2019,
  based on events arising from an allegedly wrongful judgment of foreclosure (the
  “Foreclosure Judgment”) entered in a Florida state court (the “Foreclosure
  Action”). (ECF No. 1.) The Complaint spans 93 pages, asserts fourteen “claims”
  again sixteen defendants, and raises arguments sounding in fraud and due
  process. Having conducted an initial review of the Complaint, the Court
  determines that this case is due to be dismissed.
  1.    Counts I through XII Are Barred by the Rooker-Feldman Doctrine
         Counts I through XII request the Court to declare “void” or “vacate” the
  Foreclosure Judgment, as well as the mortgage and a related agreement upon
  which that judgment is based. (See, e.g., ECF No. 1 at p. 55-57 (arguing the
  Sarhan was denied due process in the Foreclosure Case thus rendering the
  Foreclosure Judgment “void”), 64 (arguing that the underlying mortgage and
  related agreement that served as the basis for the Foreclosure Judgment are
  “void” as against public policy), 65-68 (arguing the underlying mortgage and
  related agreement “are void due to fraudulent inducement, undue influence,
  duress”), 71 (arguing the Foreclosure Judgment “was a product of Fraud on the
  Court and the Judgment should be void”), 74 (arguing the state court judge
  “exceeded his jurisdiction in this case and the [Foreclosure J]udgment is void,”
  and requesting the Court to “vacate” the Foreclosure Judgment), 75 (seeking
  relief from “a final judgment [i.e. the Foreclosure Judgment] for ‘fraud’”), 80
  (“therefore the Judgement is VOID AB INITIO”), 84 (the Foreclosure Judgment is
  “an illegal and void judgment that should be overturned by this court”), 88
  (arguing all Florida court orders “exceed[ed] the jurisdiction of the court” and are
Case 1:19-cv-20368-RNS Document 13 Entered on FLSD Docket 02/26/2019 Page 2 of 4




  “void”), 89 (Florida appellate judges “were without jurisdiction to rule Per Curium
  in this Case”).
         A federal “court should inquire into whether it has subject matter
  jurisdiction at the earliest possible stage in the proceedings.” Univ. of S. Ala. v.
  Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). “Indeed, it is well settled
  that a federal court is obligated to inquire into subject matter jurisdiction sua
  sponte whenever it may be lacking.” Id.
         The Rooker-Feldman doctrine is a limitation on the subject matter
  jurisdiction of the lower federal courts, intended “to prevent the federal courts
  from hearing what are essentially appeals from state court decisions.” Target
  Media Ps. v. Specialty Mkt. Corp., 881 F.3d 1279, 1284 (11th Cir. 2018). “The
  doctrine is rooted in an understanding that Congress has given only the United
  States Supreme Court the ability to hear an appeal from a state court decision.”
  Id. Under clear Supreme Court precedent, the Rooker-Feldman doctrine “bars
  only that class of cases in which federal litigants seek reversal of a state court
  decision.” Id. (citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280
  (2005)). Thus, in the Eleventh Circuit, claims are barred under the Rooker-
  Feldman doctrine where “asserted by parties who have lost in state court and
  then ask the district court, ultimately, to review and reject a state court’s
  judgments.” Id. at 1285-86 (citing Nicholson v. Shafe, 558 F.3d 1266, 1274 (11th
  Cir. 2009); Exxon Mobil, 544 U.S. at 284). Claims meet this standard where they
  (i) were “actually adjudicated by a state court,” or (ii) are “‘inextricably
  intertwined’ with a state court judgment.” Id. at 1286. In the latter respect, a
  claim is “inextricably intertwined” where it asks a federal court to “effectively
  nullify the state court judgment.” Id. (quoting Casale v. Tillman, 558 F.3d 1258,
  1261 (11th Cir. 2009)).
         Claims I through XII either explicitly or implicitly request this Court to
  declare void or vacate the Foreclosure Judgment entered by the Florida state
  court. And to the extent the claims request the Court to declare invalid the
  underlying mortgage and related agreement, such requests seek to “effectively
  nullify” the Foreclosure Judgment by declaring invalid the contracts upon which
  that judgment is based.
         Thus, Claims I through XII are barred by the Rooker-Feldman doctrine and
  dismissed without prejudice for lack of subject matter jurisdiction. See Caffey
  v. Ala. Supreme Court, 469 F. App’x 748, 750-51 (11th Cir. 2012).
  2.    Counts XIII and XIV are Dismissed as Frivolous
        The remaining two claims are dismissed as frivolous. “[D]istrict courts
  have the inherent power to sua sponte dismiss frivolous suits without giving
  notice to the parties.” Davis v. Kvalheim, 261 F. App’x 231, 234-35 (11th Cir.
Case 1:19-cv-20368-RNS Document 13 Entered on FLSD Docket 02/26/2019 Page 3 of 4




  2008); Jefferson Fourteenth Assocs. v. Wometco de Puerto Rico, Inc., 695 F.2d
  524, 526 (11th Cir. 1983). In Count XIII, Sarhan sues the FBI for failing “to
  protect Sarhan and Family for Mortgage Fraud and Public Corruption.” (ECF No.
  1 at p. 89.) And Count XIV is brought against Miami-Dade County and Florida
  Governor Ron DeSantis because the County did “nothing about this judicial
  corruption” and Governor DeSantis “refused to meet with me and allowed for our
  family to become homeless.” (Id. at pp. 89-90.) No authority is furthered to
  support the existence of either cause of action, and both claims are “clearly
  baseless and without arguable merit in fact” or law. Davis, 261 F. App’x at 234-
  35 (noting that, under 28 U.S.C. § 1915, dismissal due to frivolity is proper where
  a court “determines from the face of the complaint that the . . . legal theories are
  ‘indisputably meritless.’” (citation omitted))1; see also Caffey, 469 F. App’x at 751
  (“The Eleventh Amendment bars a suit against a state brought by a citizen of
  that state.”); id. at 752 (affirming dismissal of state officials on immunity
  grounds, holding that such defendants “enjoyed immunity for actions taken
  during the course of their official duties”).
         Accordingly, Counts XIII and XIV are dismissed with prejudice. Id.
      3. Conclusion
        In sum, Counts I through XII are dismissed without prejudice for lack of
  subject matter jurisdiction. Counts XIII and XIV are dismissed with prejudice
  as frivolous under the Court’s inherent authority. All pending motions are
  denied as moot. The Clerk is directed to close this case and mail a copy of this
  order to the Plaintiff at the address listed below.




  1     The circumstances in Davis are similar to those presented here:
        The district court sua sponte dismissed, with prejudice, the
        complaint as frivolous, pursuant to Jefferson Fourteenth Associates
        v. Wometco de Puerto Rico, Inc., 695 F.2d 524, 526 & n. 3 (11th Cir.
        1983), concluding that Davis was using the court to “intimidate and
        heckle those he imagines have done him wrong, rather than as a
        forum for the redress of legitimate grievances.” Additionally, Judge
        Presnell noted that he would normally have to recuse himself,
        pursuant to 28 U.S.C. § 455(b)(5)(i), since he is a named defendant,
        but he concluded that recusal is not required where a plaintiff
        “baselessly sues or threatens to sue the judge,” which was the case
        here because the allegations against him were just as frivolous as
        the remainder of the complaint.
  Davis, 261 F. App’x at 233.
Case 1:19-cv-20368-RNS Document 13 Entered on FLSD Docket 02/26/2019 Page 4 of 4




        Done and ordered, in Chambers, in Miami, Florida, on February 26, 2019.




                                           Robert N. Scola, Jr.
                                           United States District Court

  Copies to:

  Robert Sarhan
  22795 SW 212 Ave
  Miami, Florida 33170
